Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 1 of 6 Page ID #:1012



  1   Douglas J. Rosner, ESQ., SBN 094466
      rosnerlaw@earthlink.net
  2   LAW OFFICES OF DOUGLAS JOSEPH ROSNER
      2625 Townsgate Road, Suite 330
  3   Westlake Village, California 91361
      Telephone No. (818) 501-8400
  4   Facsimile No.: (818) 880-4485
      Attorney for Defendants identified as IP Subscriber
  5   address 75.84.181.123 and John Doe II
  6
  7                          UNITED STATES DISTRICT COURT
  8            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  9
 10    STRIKE 3 HOLDINGS, LLC,                  )   Case No. 2:19-cv-10674-TJH (SPx)
                                                )   Assigned to the Hon. Terry J. Hatter
 11                         Plaintiff,          )   Jr.
                   vs.                          )
 12                                             )   Reply to Response to Notice of
       JOHN DOE subscriber assigned IP          )   Intent to Oppose Ex-parte
 13    address 75.84.181.123 and JOHN           )   Application for Leave to File First
       DOE II,                                  )   Amended Complaint under Seal
 14                                             )   (ECF No. 29)
                      Defendants.               )
 15    _____________________________            )   [Declaration of Douglas J. Rosner
                                                )   filed concurrently]
 16    JOHN DOE subscriber assigned IP          )
       address 75.84.181.123,                   )
 17                                             )
                    Cross-complainant,          )
 18    vs.                                      )
                                                )
 19    STRIKE 3 HOLDINGS, LLC, and              )
       ROES 1-30, inclusive.                    )
 20                                             )
                   Cross-defendant.             )
 21    _____________________________            )
 22          Defendant, JOHN DOE subscriber assigned IP address 75.84.181.123 (“John
 23   Doe 1”) replies to Plaintiff’s Response to Notice of Intent to Oppose Ex-parte
 24   Application for Leave to File First Amended Complaint as follows:
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                         Page 1 of 6
Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 2 of 6 Page ID #:1013



  1   I. Introduction.
  2         Plaintiff moved for an ex-parte motion, without a meet and confer, and filed
  3   documents under seal. (ECF No. 26.) As Defendant did not know if this Court would
  4   immediately rule on the motion, Defendant then asked this Court for a briefing
  5   schedule. (ECF No. 28.)
  6         A briefing schedule is required as Plaintiff seeks, under Rules 15 and 41, to
  7   dismiss a party by filing their First Amended Complaint (“FAC”).
  8   II. Plaintiff has failed to meet and confer.
  9         Plaintiff is required to first contact opposing counsel to discuss thoroughly,
 10   preferably in person, the substance of the contemplated motion and any potential
 11   resolution at least ten (10) days prior to the filing of the motion. (CD. Cal. L.R. 7-3.)
 12   Plaintiff did not. (See Rosner Dec. ¶¶ 3-6.)
 13   III. John Doe subscriber assigned IP address 75.84.181.123, Does Not Object to
 14   a Sealing Order.
 15         John Doe 1 agrees that any name defendants or third parties connected with the
 16   alleged Defendants should be referred to as “John Doe 1”, “John Doe 2”, etc. The
 17   reason being clear from the salacious nature of the copyrighted works and the respect
 18   for the privacy of the defendants who are not infringers of these works.
 19   IV. Under Rule 41(a)(2) the First Amended Complaint is procedurally
 20   improper.
 21         The Plaintiff in filing the FAC is attempting to first dismiss a party under Rule
 22   15 and then to add another party. As to dismissal of John Doe 1, this is improper.
 23   ///
 24   ///
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                             Page 2 of 6
Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 3 of 6 Page ID #:1014



  1         Where a responsive pleading has been filed, as here, Rule 41 governs a motion
  2   to dismiss entire parties. Rule 41(a)(2) requires a court order when the Defendant has
  3   filed an answer. (See Hells Canyon Preservation Council v. U.S. Forest Service, 403
  4   F.3d 683, 687 (9th Cir. 2005).)
  5         “[Rule 41] … allows the dismissal of all claims against one defendant, so
  6         that a defendant may be dismissed from the entire action … Nothing in
  7         the case law suggests that Rule 41(a) extends to the voluntary
  8         withdrawal of individual claims against a defendant remaining in the
  9         case …” (Id., 687.)
 10         Hells Canyon further states:
 11         “ Federal Rule of Civil Procedure 15(a) is the appropriate mechanism ‘[w]here
 12   a plaintiff desires to eliminate an issue, or one or more but less than all of several
 13   claims, but without dismissing as to any of the defendants.’ ” (Id., 688.)
 14         In using Rule 15 and trying to avoid Rule 41(a)(2), Plaintiff has improperly
 15   attempted to dismiss John Doe 1 from this Complaint. The FAC should be stricken.
 16          In their response Plaintiff relies on Edmond v. Kindred Healthcare Operating
 17   Inc. 2016 WL 7176566 (2016) to show that it has an absolute right to amend their
 18   Complaint after an answer is filed pursuant to Fed. R. Civ. P. 15(a)(1)(B). (ECF No.
 19   29, 3:4-7.) But, reliance on Edmond is inapposite. Edmond concerns adding a
 20   defendant to destroy diversity, but here, the issue is to dismiss John Doe 1. It is
 21   improper to remove a defendant under Rule 15.
 22   ///
 23   ///
 24   ///
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                             Page 3 of 6
Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 4 of 6 Page ID #:1015



  1         Further, Plaintiff’s absolute right to amend its complaint is limited. “ ... a
  2   plaintiff has an absolute right to amend his complaint once before a responsive
  3   pleading has been filed and need not seek leave of court to do so.” (Fed.R.Civ.P.
  4   15(a). Galustian v. Peter, 591 F.3d 724, 730 (2010.) ) Here an answer has been filed
  5   and Plaintiff no longer has an absolute right to amend.
  6   V. If Rule 15 applies to the Dismissal of John Doe 1, then the Dismissal of John
  7   Doe 1 operates as an adjudication on the merits under the two dismissal rule.
  8         This case was brought earlier in Florida State Court. (See Fl. Compl. ECF 14-3
  9   pgs. 4-9.) John Doe 1 moved to quash the complaint and Strike 3 responded
 10   voluntarily dismissing the action. (See Fl. Motion ECF 16-3.) The earlier Florida
 11   case clearly involves copyright claims.
 12         Now Plaintiff, using Rule 15, seeks to dismiss John Doe 1 again by improperly
 13   amending John Doe 1 out of the pleading. If this is accepted, then this should be
 14   characterized by this Court as a dismissal of John Doe 1 with prejudice. (See FRCP
 15   41(a)(1)(B).)
 16          “… if the plaintiff previously dismissed any federal or state-court action
 17         based on or including the same claim, a notice of dismissal operates as
 18         an adjudication on the merits.” (see Commercial Space Management Co.
 19         v. The Boeing Co., 193 F.3d 1074, 1076 (9th Cir. 1999)) regarding the
 20         “two dismissal rule”; (see also Lake at Las Vegas Investors Group, Inc.
 21         v. Pacific Malibu Development Corp. (9th Cir. 1991) 933 F.2d 724, 726
 22         - interplay between state court action and subsequent federal lawsuit.)
 23   ///
 24   ///
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                             Page 4 of 6
Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 5 of 6 Page ID #:1016



  1   VI. Conclusion
  2         Now, it is clear that Plaintiff does not want John Doe 1 in this case. Rather,
  3   Plaintiff now believes it is John Doe 2’s interest in a very common hobby that is the
  4   sole link to the alleged infringements. Whether this is a sufficient pleading under
  5   Twombly/Iqbal is yet to be determined.
  6         What is now important is that the pleadings be properly presented so that John
  7   Does 1 claim of Declaration of Non-infringement maybe properly adjudicated. (See
  8   Medimmune, Inc. v. Genentech, Inc., (2007) 549 U.S. 118; see also Hewlett-Packard
  9   Co. v. Acceleron LLC (Fed. Cir. 2009) 587 F.3d 1358, 1362 “Guerrilla-like, the
 10   [copyright] owner attempts …[copyright] enforcement with scare-the-customer
 11   …tactics”.)
 12         A Rule 15 dismissal fails to protect the right of John Doe 1 to have his claims
 13   adjudicated. For the sake of case efficiency John Doe 1 offers to Plaintiff the
 14   following:
 15         ! As to Plaintiff’s Claim of Non-Infringement against Defendant John Doe 1 a
 16   stipulation of dismissal with prejudice;
 17         ! As to Defendant John Doe 1’s Counterclaim for Declaration of
 18   Non-infringement, a stipulation to enter on behalf of Defendant John Doe 1 a
 19   judgment of Non-infringement. This will also resolve John Doe 1’s counterclaim of
 20   declaratory relief.
 21   ///
 22   ///
 23   ///
 24   ///
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                           Page 5 of 6
Case 2:19-cv-10674-TJH-SP Document 31 Filed 05/26/20 Page 6 of 6 Page ID #:1017



  1         Now that it appears that Plaintiff does not want Defendant John Doe 1 in this
  2   case. This should require an entry of non infringement for Defendant John Doe 1, not
  3   a vague, quasi-dismissal under Rule 15.
  4   DATED:      May 26, 2020
  5
  6                        LAW OFFICES OF DOUGLAS JOSEPH ROSNER
  7                            /s/ Douglas J. Rosner
                               _________________
  8                     By:    DOUGLAS J. ROSNER
                               SBN 094466
  9                            2625 Townsgate Road, Suite 330
                               Westlake Village, California 91302
 10                            Telephone No. (818) 501-8400
                               email: rosnerlaw@earthlink.net
 11                            Attorney for internet subscriber
                               assigned IP address 75.84.181.123
 12                            and JDS
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26   REPLY TO RESPONSE TO NOTICE OF INTENT TO OPPOSE EX-PARTE
 27   APPLICATION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT UNDER
 28   SEAL (ECF No. 29)                                                        Page 6 of 6
